Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This Final Office Action is in response Applicant communication filled on 10/04/2022,
Status of Claims
Claims 1, 5, 11, 15, 20 have been amended with Applicant’s 10/04/2022 amendment.  
Claims 6, 16 have been canceled with Applicant’s 10/04/2022 amendment.  
Claims 1-5, 7-15, 17-20 are currently pending and have been rejected as follows.
DSMER Pilot Program
Examiner noted Applicant’s inclusion of PTO/SB/456 form dated 10/04/2022. 
Response to Amendments
112 (b) in previous act is withdrawn in view of Applicant amending Claims 5,15 as suggested. 
Response to prior art Arguments
    Applicant’s arguments were fully considered but unpersuasive. Specifically, while Applicant admits at Remarks 10/04/2022 p. 9 ¶3 that Smullin’s "system could automatically set the parking restrictions based on…past usage patterns”, Applicant still argues that Smullin’s parking restrictions are applicable to entire parking lot, and thus not applicable to individual EV's charging station reservation request. 
   Examiner fully considered said argument but respectfully disagrees and starts from where there is consensus with Applicant, namely that Smullin recites at ¶ [0033] last sentence: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”. 
   Examiner further explains that an example of such demand and usage patterns is disclosed by Smullin at ¶ [0094], ¶ [0096] as the on-time check-in at the charging station. 
   Most importantly, Applicant’s assertion at Remarks 10/04/2022 p.9 ¶3 that Smullin’s parking restrictions at ¶ [0033] are applicable to entire parking lot as opposed to individual charging stations is incorrect because Smullin clearly states at ¶ [0053] 2nd sentence: “The charging stations 21 a-c can be distributed with one charging station 21 a-c assigned to each individual parking space 13 a-c”. Smullin ¶ [0036] 1st - 3rd sentences further corroborates that: “Each of the parking spaces 13 a-c in the parking pool 12 has equal access to a charging station 21 a-c, which is hardware that provides electrical charging to an EV 11. Each charging station 21 a-c has one or more ports 22 a-c, which are electrical connections 23 for interfacing an EV 11 with a charging station 21 a-c. The charging stations 21 a-c assigned to the parking spaces 13 a-c in a parking pool 12 have sufficient ports 22 a-c to provide equal access to charging to all of the parking spaces 13 a-c”.

    PNG
    media_image1.png
    671
    807
    media_image1.png
    Greyscale

	    Smullin Fig. 1 showing each parking space with its respective charging station, effectively rebutting Applicant’s  
                    argument that Smullin’s parking restrictions are applicable to the entire parking lot 

      Thus, Smullin considered individual historical on-time EV charging station reservation attendance for first and second EV when making the prioritization decision between the first and second EV charging station reservations, as contested by Applicant at Remarks 10/04/2022 p.9 ¶2. In fact, Smullin recognized right from onset, at ¶ [0004] that “first-come, first-served usage model is inadequate to ensuring charging station availability for EV drivers. Moreover, for these individuals who own or provide charging stations to maximally benefit from this resource, an array of charging stations must be managed in a way that maximizes their profitable usage, yet is easy for EV drivers, and has enforceable restrictions that prevent abuse. Conventional EV charging station solutions fail to sufficiently address these concerns.  For example, Smullin cites at ¶ [0016], a charging system that “includes a parked car number detecting unit configured to determine the priority by which one of two vehicle groups is preferentially charged”. Most importantly, Smullin ¶ [0091] improves the reservation or scheduling algorithm by including the “earliest deadline” but also recognizes that “until an EV 11 is actively being charged, the charging can be rescheduled within the given reservation”, as examples of priority restrictions among EVs. This is why Smullin proposes at ¶ [0033] last sentence that: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”, such as on time check-in at the charging station as exemplified by Smullin at ¶ [0094], ¶ [0096] to satisfy the goal of maximizing usage and preventing abuse as initially indicated by Smullin at ¶ [0004] last sentence.
	Accordingly, the Examiner asserts that Sakuma in view of Smullin teaches or at the very least suggests the contested limitations.  
-------------------------------------------------------------------------------------------------------------------------- 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-5, 7-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea, here abstract idea) without significantly more. The claim(s) recite(s) describe or set forth the abstract idea, as follows except where strikethrough: “ (independent Claims 1, 20):
     - “receiving 1st EV charging station reservation request associated with 1st EV at 1st time slot” 
      - “receiving 2nd EV charging station reservation request associated with 2nd EV at 2nd time slot”; 
      - “monitor location / estimated arrival time / associated with 1st EV and a location / estimated arrival time / associated with 2nd EV”; 
    - “update 1st EV charging station reservation and 2nd EV charging station reservation based on the location / estimated arrival time / of 1st EV and location/ estimated arrival time / of 2nd EV”; 
 (independent Claims 1, 11, 20)
     “(Claims 1, 20) “”                            (independent Claims 1, 11)      
  - “st EV charging station reservation and 2nd EV charging station reservation based on historical on-time EV charging station reservation attendance for the 1st and 2nd EV”
(independent Claims 1, 11, 20)            
     “                             (dependent claim 2)
    - “monitor estimated arrival time associated with 1st EV and estimated arrival time associated with 2nd EV”; “and” 
   - “update 1st EV charging station reservation and 2nd EV charging station reservation based on estimated arrival time associated with 1st EV and estimated arrival time associated with 2nd EV”     
(dependent claims 2, 12)
    “”                                      (dependent Claim 3) 
     - “prioritizes 1st EV charging station reservation& 2nd EV charging station reservation based on estimated arrival time associated with 1st EV and estimated arrival time associated with 2nd EV”
     - “update 1st EV charging station reservation and 2nd EV charging station reservation based on estimated arrival time associated with 1st EV and estimated arrival time associated with 2nd EV”
(dependent Claims 3, 13)
     “”                                     (dependent Claim 4)
	- “prioritizes 1st EV charging station reservation and 2nd EV charging station reservation based on the location of 1st EV and the location of 2nd EV”
(dependent Claims 4, 14)
    “”                                      (dependent Claim 5)
	- “prioritizes 1st EV charging station reservation and 2nd EV charging station reservation based on 1st received EV charging station reservation request of 1st EV charging station reservation request and 2nd EV charging station reservation request”
(dependent Claims 5, 15)
   “”                                       (dependent Claim 7)
          - “prioritizes 1st EV charging station reservation and 3rd EV based on the location of 1st EV, a location of 3rd EV, and an estimated arrival time associated with the 1st EV”.
(dependent Claims 7, 17)
	- “wherein 3rd EV has no associated EV charging station reservation request”
(dependent Claim 8)
      - “
       (dependent Claims 9, 18)
     - “
(dependent Claims 10, 19)
Here, per MPEP 2106.04(a)(2) II the above limitations recite, set forth or describe the abstract certain methods of organizing human activities grouping including fundamental economic principles or practices and commercial activities and relations preponderantly recited above with respect “updating” or “prioritizing” various “reservation request(s)” on “monitor[ed]” “location”, “arrival time(s)”, “historical” “attendance”. Thus, the character as a whole of the claims is abstract summarized as “management” at preamble of independent Claims 1,11,20 and detailed in the body of Claims 1-5, 7-15, 17-20 above. MPEP 2106.04(a)(2) II also states that certain activity between a person and a computer does not preclude the claims from falling within certain methods of organizing human activity. Step 2A prong 1.
	This judicial exception is not integrated into a practical application because per Step 2A prong two, the individual or combination of the additional, computer-based elements [as initially strikethrough above] is found to merely apply the already recited abstract idea. 
	Here, per MPEP 2106.05(f)(2) the additional elements, as initially strikethrough above, merely apply the abstract idea, such as merely applying business method [here “management electric vehicle (EV) charging station”] on computer1  [here “memory storing instructions, which when executed by processor, cause processor to perform”-Claims 1-10, 20] and use of a computer in its ordinary capacity for performing the aforementioned economic tasks and other tasks to store [here memory storing instructions at Claims 1, 20] and transmit / receive data2 [here “processor” “receiving” respective “1st & 2nd EV charging station reservation requests associated with” respective “1st & 2nd  EV at 1st and 2nd time slots”; at independent Claims 1, 11, 20, dependent Claims 5, 15, “location associated with 1st EV is received from GPS of 1st EV” at dependent Claims 9, 18 / “GPS of a mobile device communicatively coupled with 1st EV”-dependent Claims 10,19. Also, per MPEP 2106.05(f)(2) the capabilities of “processor” to monitor audit log data3 [here “location” at independent Claims 1,11, “arrival time” at independent Claim 20] and requiring computer use to tailor information4  [here respectively “updating / prioritizing” respective “1st & 2nd EV charging station reservation based on location / estimated arrival times / historical on-time attendance / of EVs” at claims 1-7,11-17,20] represent mere forms of applying the abstract exception, which also do not integrate the abstract idea into a practical application. 
           Analogously, recitations of “controller enabling or disabling charging for 1st EV based on 1st EV charging station reservation” (independent Claims 1,11,20) and “location associated with 1st EV is received from GPS of 1st EV” (dependent Claims 9,18) / GPS of mobile device communicatively coupled with 1st EV” (dependent Claims 10,19) can be viewed as attempts at narrowing the abstract idea to a field of use or technological environment [MPEP 2106.05(h)] and/or as insignificant, extra-solution, applications or activities of the abstract idea [MPEP 2106.05(g)]. For example the final step of “controller” (Claims 1, 20) “enabling or disabling charging for 1st EV based on 1st EV charging station reservation” (Claims 1,11,20) does not add meaningful limitation to the already abstract “management” (Claims 1,11,20 preamble) comprising “receiving” “1st & 2nd” “reservation requests” associated with respective “1st and 2nd time slot(s)”, “monitoring location/arrival time of respective 1st & 2nd EVs”, for “updating” the “1st and 2nd EV charging station reservations” at independent Claims 1,11, 20. 
	The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as shown above, the additional computer-based elements merely apply the already recited abstract idea and link the use of abstract idea to a field of use or technological environment. see MPEP 2106.05(f),(h). For these reasons, said computer-based additional elements similarly do not provide significantly more than the abstract idea itself as sufficient option for evidence. Even assuming arguendo, that further evidence would be require to demonstrate conventionality of the additional, computer-based elements, such as when necessitated by prior reliance on MPEP 2106.05(g), Examiner would point to MPEP 2106.05(d) demonstrating conventionality of: storing info in memory5 [here “memory storing instructions” at independent claims 1, 20] recording customer’s order6 / electronic recordkeeping7 [here “processor” “receiving” respective “1st & 2nd EV charging station reservation requests associated with” respective “1st & 2nd  EV at 1st and 2nd time slots”; at independent Claims 1,11,20, dependent Claims 5, 15] gathering statistics8 [here “location / arrive time / historical on-time attendance” associated with various “EVs” at Claims 1-7,11-17], presenting offers9 [here “update / prioritize” respective “1st and 2nd EV charging station reservation” “on location / arrival times/historical on-time attendance/ of EVs” at claims 1-7,11-17,20] arranging a hierarchy of groups and sorting information10, [here respectively “updating / prioritizing” respective “1st & 2nd EV charging station reservation based on location / estimated arrival times / historical on-time attendance/of EVs” at Claims 1-7,11-17,20] and eliminating less restrictive pricing information11 [here “3rd EV has no associated EV charging station reservation request” at dependent Claim 8].
	If necessary, Examiner would also follow MPEP 2106.05(d) I.2.(a), and point as evidence for the conventionality of the additional elements at:
Original Spec. ¶ [0013] 3rd sentence, reciting at high level of generality: “Further, one having ordinary skill in the art will appreciate that the components discussed herein, may be combined, omitted or organized with other components or organized into different architectures”.
Original Spec. ¶ [0014] reciting at high level of generality: “A "processor", as used herein, processes signals and performs general computing and arithmetic functions. Signals processed by the processor may include digital signals, data signals, computer instructions, processor instructions, messages, a bit, a bit stream, or other means that may be received, transmitted, and/or detected. Generally, the processor may be a variety of various processors including multiple single and multicore processors and co-processors and other multiple single and multicore processor and co-processor architectures. The processor may include various modules to execute various functions”. 
4 Original Spec. ¶ [0015] reciting at high level of generality:Atty. Dkt. No. HRA-46063.01 “A "memory", as used herein, may include volatile memory and/or non- volatile memory. Non-volatile memory may include, for example, ROM (read only memory), PROM (programmable read only memory), EPROM (erasable PROM), and EEPROM (electrically erasable PROM). Volatile memory may include, for example, RAM (random access memory), synchronous RAM (SRAM), dynamic RAM (DRAM), synchronous DRAM (SDRAM), double data rate SDRAM (DDRSDRAM), and direct RAM bus RAM (DRRAM). The memory may store an operating system that controls or allocates resources of a computing device”.
Original Spec. ¶ [0044] last sentence reciting at high level of generality:Atty. Dkt. No. HRA-46063.01 “Many such computer- readable media may be devised by those of ordinary skill in the art that are configured to operate in accordance with the techniques presented herein”.
Original Spec. ¶ [0058] “It will be appreciated that various of the above-disclosed and other features and functions, or alternatives or varieties thereof, may be desirably combined into many other different systems or applications. Also that various presently unforeseen or unanticipated alternatives, modifications, variations or improvements therein may be subsequently made by those skilled in the art which are also intended to be encompassed by the following claims”. etc.
With respect to the conventionality of the charging “controller” as recited at independent Claims 1, 20, Examiner follows MPEP 2106.05(d) I.2.(c) practice, and points to evidence of “controller” conventionality, as articulated in at least the following publications:          * Charge controller, wikipedia, archievs org, Apr 26, 2019 disclosing conventional charge controllers and further citing, among others,  US 5475294 A, which disclosed A Charge Controller For Battery Charger, 3 decades ago. 
        * US 20220094189 A1 System for destination charging of electric vehicles, ¶ [0037] “As illustrated in Fig.1, a conventional AC destination charging station 1 includes a ground fault circuit interrupter 2, an electric vehicle (EV) controller 3, and an AC power switch 4. The charging station 1 is connected to a vehicle with a charging cable 5, which includes a power line and a control line. During charging, the EV controller 3 closes the power switch 4 to connect the vehicle 6 to the AC mains 7, and provides adequate control signals to the vehicle charger 8 to enable charging of the vehicle battery 9”.
With respect to the conventionality of “GPS” as recited at dependent Claims 9,10,18,19, the Examiner follows MPEP 2106.05(d) I.2.(c) practice, and points to evidence of “GPS” conventionality, as articulated in at least the following publications:  
	* US 20140171116 A1 entitled Location-aware mobile application management reciting at ¶ [0001] 4th sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol (IP) geo-location, or some combination thereof”.
	* US 20190028484 A1 reciting at ¶ [0004] 2nd sentence: “Location information is 
conventionally obtained from GPS coordinates or from Internet IP address”.
	* US 20150215735 A1 entitled “Identifying mobile device location and corresponding support center locations to provide support services over a network” reciting at ¶ [0002] 1st-2nd sentences: “Conventionally, a mobile device may be tracked via its IP address, base station service center, GPS coordinates, etc. The user operating the device may, in turn, receive information related to the device's current location”.
	* US 20150019338 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications that user the mobile device's connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.
	* US 20200082442 A1 reciting at ¶ [0004] 4th sentence: “Location information of mobile devices is conventionally captured directly from the device, for example, from the GPS tracking applications the mobile device's managed connections to cellular towers, GPS satellite tracking sites, or reverse internet protocol (IP) address look-up services”.  
	* US 20170195339 A1 reciting at ¶ [0042] 1st sentence “Conventional systems used to determine a user's location, such as IP-based location lookups, or the self-reported GPS location of a mobile device”
	* US 20140094187 A1 reciting at ¶ [0001] 4th sentence “Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”.
	* US 8856115 B1 entitled Framework for suggesting search terms reciting at column 3 lines 3-35: “For example, the location identification engine may use conventional techniques to determine a location from the IP address or GPS coordinates”. 
	* US 20140187272 A1 reciting at ¶ [0001] 3rd sentence: Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof.
	* US 20160180476 A1 entitled System and method for discovering restaurants, ordering food and reserving tables reciting at mid-¶ [0084] “The processor 34 may use any conventional device(s) and/or technique(s) for determining the GRU, examples of which include, but are not limited to, processing the user's internet protocol (IP) address to determine the city and state in which the user's computing device is located, processing GPS information captured by a GPS unit on-board the user's computing device, and the like”.
	* US 20150234868 A1 entitled “Creating and Using Access Zones for Delivering Content” Reciting at ¶ [0003] 1st sentence “Conventional methods for obtaining relevant content from the Internet typically involves typing in search terms in a search engine provided on a website, optionally providing the location of the user via the user's IP address or GPS location, and retrieving a list of search results matching the search terms and optionally matching the location of the user”.
	* US 20090204597 A1 entitled System and method for preferred services in nomadic environments reciting at ¶ [0053] 2nd sentence: conventional location detection devices such as global positioning systems (GPS) for, e.g., wireless devices, latitude and longitude for mobile telephones, and/or IP address geo-location, amongst other conventional location detection devices.
		* US 20140180576 A1 ¶ [0001] 2nd sentence: “the mobile device is capable of determining its location in the real world. Conventionally, location determination is typically accomplished by using Global Positioning Systems (GPS), some form of telemetry based upon multiple radio signals (e.g., cellular), internet protocol (IP) geo-location, or some combination thereof”.
	* US 20140171117 A1 reciting at ¶ [0001] 3rd sentence: “Conventionally location determination is typically accomplished by using Global Positioning Systems (GPS), some form of triangulation or interpolation of multiple radio signals, internet protocol 
(IP) geo-location, or some combination thereof”. 
	* US 20100083142 A1 reciting at ¶ [0035] 4th sentence: “The physical location can be determined using conventional GPS or IP address locating techniques”.
	* US 20090195447 A1 reciting at ¶ [0007] 1st sentence: “In conventional A-GPS systems, mobile devices, such as mobile telephones, communicate with networked location information servers pursuant to established communications and Internet protocols collectively referred to as the Internet protocol suite (also referred to as TCP/IP)”.
	* US 9552430 B1 entitled Identifying resource locations reciting at column 6 lines 9-13: “The expression location may be an actual location identified using conventional means, for example an IP Address, GPS coordinates, or a location provided by a cellular provider”.
	* US 20080288523 A1 entitled Event-based digital content record organization reciting at ¶ [0043] last sentence the following combination: “Such metadata may be developed or associated with the digital content records using any technique known in the art, such as time stamping a time-date of creation for the time-date of capture metadata, GPS-provided location information for the location of capture metadata, network device MAC address, IP address, or other network address information for the communicatively connected or capable-of-being-communicatively-connected network device that may provide network access to the capture device, manual input or biometric acquisition of information identifying an acquirer of a digital content record for the acquirer metadata, or conventional voice or subject recognition processing techniques for the subject metadata”.
*  US 20100220673 A1 finds ¶ [0016] 1st sentence: “conventional techniques that utilize an extended real-time polling service”,
	* “Burnett v. Panasonic Corp., 741 Fed. Appx. 777 (Fed. Cir. 2018), Court Opinion” finding, at the second step of the abstract idea analysis, the combination of geospatial media recorder and allowing user to geospatially reference entities or objects based on the identified geospatial positional location and point identification, insufficient to save the claims from patent ineligibility. Examiner asserts that as a question of law, Burnett’s geospatial media recorder is comparable to the currently amended and argued “location”, arrival time” and “location” “received” “from GPS”. Examiner further points to: “Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362”, “TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016)”; “OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network)”; “buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014)” to submit that receiving or transmitting data over a network, including utilizing an intermediary computer [akin here to “GPS of a mobile device communicatively coupled with the first EV” at dependent Claims 10, 19] to forward information [here “location associated with 1st EV”] remains well-understood, routine and conventional. Step 2B. Furthermore, 
	In conclusion, Claims 1-5, 7-15, and 17-20 although directed to statutory categories (“system” or machine at Claims 1-5, 7-10 and 20, “method” or process at Claims 11-15, 17-19) they still recite or set forth the abstract idea (Step 2A prong one), with their additional, computer based elements not integrating the abstract idea into a practical application (Step 2A prong two) or providing significantly more than the abstract idea itself (Step 2B). Thus, the claims are believed to be patent ineligible.
------------------------------------------------------------------------------------------------------------------------------------- 
Rejections under 35 § U.S.C. 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 5, 9, 11, 15, 18 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	* Sakuma US 20190139161 A1, hereinafter Sakuma, in view of 
	* Smullin et al, US 20140089016 A1 hereinafter Smullin. As per, 
Claims 1, 11 Sakuma teaches or suggests “A system for electric vehicle (EV) charging station management, comprising: a memory storing instructions, which when executed by a processor, cause the processor to perform” / “A method for electric vehicle (EV) charging station management, comprising: (Sakuma ¶ [0002], ¶ [0038], ¶ [0054]):
	- “receiving a first EV charging station reservation request associated with a first EV at a first time slot” (Sakuma ¶ [0062] 1st sentence: constructing a mechanism by which the charging reservation quota is given and received between vehicle 1 and vehicles 2 to 4, Specifically per,
	            Sakuma ¶ [0088] 1st-3rd sentences in SQ111 vehicle 1 generates charging request. With the charging request, vehicle 1 transmits its current location, destination, state of charge-SOC etc. ¶ [0089] In SQ112, vehicle 1 transmits the user’s desired conditions for charging reservation quota to quota manager 11 such as designated width of charging time zone, the area of designated region of charging location etc. These desired conditions are defined per user's operation each time a request is generated. For example, in Fig.4 and ¶ [0068] 2nd sentence: the user of vehicle 1 desires the charging reservation quota for charging station A in time zone T1, which is reserved by user of vehicle 2, which will be referred to as a charging reservation quota K. ¶ [0069] Vehicle 1 sends a request for charging reservation quota K to quota manager 11 through wireless communication. When quota manager 11 receives a signal from vehicle 1 indicating that charging reservation quota K is requested, quota manager 11 determines whether charging reservation quota K has already been reserved. ¶ [0076] 1st sentence: in Fig.5, the charging point can be set in each time zone per requested amount (demanded amount) of charging reservation quota that the user desires. ¶ [0108] noting a similar example where in Fig.8, a first, vehicle 1A generates a charging request. Then, together with this charging request, current location of vehicle 1A, state of charge SOC, the desired conditions for the user of vehicle 1A about the charging reservation quota are transmitted to quota manager 11 at SQ311 and SQ312);  
	- “receiving a second EV charging station reservation request associated with a second EV at a second time slot” (Sakuma ¶ [0062] 1st sentence: constructing a mechanism by which the charging reservation quota is given & received between vehicle 1 & vehicles 2 to 4. For example
Similar to the examples above Sakuma ¶ [0107] 3rd-5th sentences states that each of Vehicles 1A, 1B serve to request allocation of charging reservation quota. The process performed in vehicle 2 that already has charging reservation quota is same as in first embodiment. ¶ [0109] As in vehicle 1B, together with the charging request, the desired conditions for user of vehicle 1B about charging reservation quota are similarly transmitted to quota manager 11, SQ321: request charging, current location, destination and SOC->SQ322. ¶ [0110] 2nd sentence: based on various pieces of info and the desired conditions (i.e. quota at the requested time per Fig.4 and ¶ [0068] 2nd sentence) from vehicle 1B, quota manager 11 extracts a candidate for the charging reservation quota to be presented to vehicle 1B. In this case, it is assumed that the same candidate for the charging reservation quota K is presented to users of vehicles 1A and 1B); 
	- “monitoring a location associated with the first EV and a location associated with the second EV” (Sakuma ¶ [0051] Navigation device 40 includes GPS receiver 41 to specify current location of vehicle 1. Navigation device 40 performs various types of navigation processes for vehicle 1 using current location of vehicle 1 specified by GPS receiver 41. More specifically, based on GPS info about vehicle 1 and road map data, navigation device 40 calculates a traveling route (expected traveling route or target route) from current location of vehicle 1 to its destination, and outputs the info about the traveling route to ECU 100. ¶ [0088] 3rd sentence:  vehicle 1 transmits current location, destination and state of charge-SOC about its power storage device. ¶ [0057] 1st sentence: Fig.3 is a diagram showing an example of the traveling conditions of vehicle 1. ¶ [0058] 3 charging stations A-C exist on a traveling route from current location of vehicle 1 to destination. Charging stations A-C are located in increasing order of distance from current location of vehicle 1. ¶ [0059] 1st sentence: When vehicle 1 travels toward charging station A, the arrival time of vehicle 1 at charging station A is in time zone T1. ¶ [0060] 1st sentence: When vehicle 1 travels toward charging station B, the arrival time of vehicle 1 at charging station B is in time zone T2. 
¶ [0061] 1st sentence: When vehicle 1 travels toward charging station C, the arrival time of vehicle 1 at charging station C is in time zone T3. Similarly at Fig.8 and ¶ [0109] As in vehicle 1B, together with the charging request, the desired conditions for vehicle 1B are similarly transmitted to quota manager 11, SQ321: request charging, current location, destination and SOC -> SQ322);
	- “updating the first EV charging station reservation and the second EV charging station reservation based on the location of the first EV and the location of the second EV”; 
	(Sakuma ¶ [0107] 3rd-4th sentence: Vehicles 1A and 1B each serve to request allocation of a charging reservation quota. In addition, the process performed in vehicle 2 that already has a charging reservation quota the same as corresponding process in the first embodiment. ¶ [0108] In Fig.8, vehicle 1A generates a charging request. Then, together with this charging request and current location of vehicle 1A, and state of charge, the desired conditions for the user of vehicle 1A about the charging reservation quota are transmitted to quota manager 11 (Fig.8, SQ311, SQ312). ¶ [0109] As in vehicle 1B, together with the charging request, the desired conditions for user of vehicle 1B about the charging reservation quota, current location of vehicle 1B, and state of charge SOC are similarly transmitted to quota manager 11 (SQ321, SQ322). ¶ [0110] In SQ301, based on various pieces of info and desired conditions transmitted from vehicle 1A, quota manager 11 extracts a candidate for the charging reservation quota that is to be presented to the user of vehicle 1A. Further, based on the various pieces of info and the desired conditions that are transmitted from vehicle 1B, quota manager 11 extracts a candidate for the charging reservation quota that is to be presented to the user of vehicle 1B. In this case, it is assumed that the same candidate for the charging reservation quota (charging reservation quota K) is presented to the users of vehicles 1A and 1B. ¶ [0111] In SQ313, in vehicle 1A, the user operates navigation device 40 or mobile terminal 8 to input a charging point that can be paid by the user for receiving allocation of charging reservation quota K presented by quota manager 11. In other words, in vehicle 1A, bidding for charging reservation quota K is made. The signal from vehicle 1A that shows a charging point (that is bidding price) is transmitted to quota manager 11. ¶ [0112] Also in vehicle 1B, bidding for charging reservation quota K is similarly made (SQ323). The signal from vehicle 1B that shows a charging point (bidding price) is also transmitted to quota manager 11. ¶ [0113] Quota manager 11 inquires of the user of vehicle 2 as to whether the user of vehicle 2 agree to transfer charging reservation quota K that is a candidate for bidding. Then, when quota manager 11 obtains a transfer agreement from the user of vehicle 2, quota manager 11 determines in SQ302 that bidding for charging reservation quota K has been won by the vehicle proposing higher charging point (vehicle 1B in example of Fig.8). Then, quota manager 11 allocates charging reservation quota K to vehicle 1B (SQ303). The charging point of vehicle 1B is consumed accordingly. ¶ [0114] As described above, when vehicles 1 and 2 request allocation of same charging reservation quota K, charging reservation quota K is allocated to vehicle 1B of the user who indicates his/her intention to pay higher charging point. In other words, an auction of charging reservation quota K is carried out. In this way, charging reservation quota K is allocated to the vehicle with higher urgency of external charging for the user's convenience) “and”
	- “a controller / enabling or disabling charging for the first EV based on the first EV charging station reservation” (Sakuma ¶ [0113] and Fig.8 SQ303: change allocation -> SQ324: consume charging point. ¶ [0047] 2nd-3rd sentences during external charging of power storage device 20, a charging connector 32 of charging cable 31 is coupled to inlet 28. Then, the electric power supplied from the charger provided in charging station 5 is supplied to vehicle 1 through charging cable 31. ¶ [0048] Charging relay 26 is electrically connected between power storage device 20 and power conversion device 27. Charging relay 26 is closed and SMR 21 is closed to allow power transfer between inlet 28 & power storage device 20. ¶ [0049] Power conversion device 27 is electrically connected between charging relay 26 and inlet 28. According to command from ECU 100, power conversion device 27 converts electric power supplied from charger into electric power with which power storage device 20 can be charged. power conversion device 27 can also convert the electric power from power storage device 20 into electric power outputted to the outside of vehicle. ¶ [0079] The charger provided in the charging station has a plurality of charging standards. When a charger with relatively high charging capability (the amount of electricity that can be supplied per unit time) (that is, a charger accommodating quick charging) is used, the charging time can be reduced and the greater amount of electricity can be supplied in a certain time period, as compared with the case where a charger with relatively low charging capability (that is, a charger accommodating normal charging) is used. Accordingly, in the case where the charging station accommodating quick charging is designated, the charging point is set to be higher than the case where the charging station accommodating normal charging is designated).
	- “”.

    PNG
    media_image2.png
    643
    600
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    476
    697
    media_image3.png
    Greyscale
 
Sakuma Fig.3 (shown left) and Fig.4 (shown right) in support of rejection arguments 

    PNG
    media_image4.png
    505
    687
    media_image4.png
    Greyscale

Sakuma Fig.8 in support of rejection arguments 

	Sakuma does not explicitly recite: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on historical on-time EV charging station reservation attendance for the first EV and the second EV” as claimed. 
	Smullin however in analogous art of managing EV charging reservations teaches or suggests: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on historical on-time EV charging station reservation attendance for the first EV and the second EV” (Smullin ¶ [0033] last sentence: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”. An example of such demand and usage patterns is disclosed by Smullin at ¶ [0094], ¶ [0096] as the on-time check-in at the charging station. In fact, Smullin recognized right from onset, at Smullin ¶ [0004] that “first-come, first-served usage model is inadequate to ensuring charging station availability for EV drivers. Moreover, for these individuals who own or provide charging stations to maximally benefit from this resource, an array of charging stations must be managed in a way that maximizes their profitable usage, yet is easy for EV drivers, and has enforceable restrictions that prevent abuse. Conventional EV charging station solutions fail to sufficiently address these concerns. For example, Smullin cites at ¶ [0016], a charging system that “includes a parked car number detecting unit configured to determine the priority by which one of two vehicle groups is preferentially charged”. Most importantly, Smullin ¶ [0091] improves the reservation or scheduling algorithm by including the “earliest deadline” but also recognizes that “until an EV 11 is actively being charged, the charging can be rescheduled within the given reservation”, as examples of priority restrictions among EVs. This is why Smullin proposes at ¶ [0033] last sentence that: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”, such as on time check-in at the charging station as exemplified by Smullin at ¶ [0094], to satisfy the goal of maximizing usage and preventing abuse as initially indicated by Smullin at ¶ [0004] last sentence).    
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified   Sakuma’s “system” / “method” to have included Smullin’s teachings to have provided several advantages over conventional approaches to EV charging infrastructure management. First, by aggregating reservations across interchangeable dual use parking spaces, short time gaps in parking space usage would have been consolidated, which would have reduced fragmentation and would have raised the overall level of parking space occupancy. Interchangeable dual use parking reservations would have required less equipment, as one parking meter per parking space is no longer necessary. As well, offering charging to EVs through a pooled parking approach would have better utilized a scarce resource subject to unpredictable demand. EV drivers would have gained predictability in access to charging facilities, which would have encouraged use of their vehicles and can contribute to lowering fossil fuel dependency and pollution. Finally, interleaving parking and charging through a shared infrastructure would have maximized resource utilization, as each parking space would have served dual uses that over time result in an overall usage level better than would be obtained by dedicated parking or charging alone (Smullin ¶ [0020] & MPEP 2143 G, F). In addition, managing parking and EV-charging would have allowed the drivers of EVs to charge their EV at same time that they would have done some other activity that typically would have entailed parking, like working, shopping, traveling, playing, and so on. Moreover, dual use parking spaces, that is, parking spaces that are capable of charging an EV and usable for parking, would not sit idle, as an unused resource (Smullin ¶ [0021] & MPEP 2143 G, F).  The predictability of such modification would have been corroborated by the broad level of skill of one of ordinary sills in the art as further articulated by Smullin at ¶ [0022], ¶ [0097].  
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar managing EV charging reservations field of endeavor. In such combination each element merely would have performed same analytical, organizational or managerial (i.e. prioritizing) function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sakuma in view of Smullin, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that, the results of the combination were predictable (MPEP 2143 A).

Claims 5, 15 Sakuma / Smullin teaches all the limitations in claims 1, 11 above. Furthermore,
                      Sakuma	 teaches: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on a first received EV charging station reservation request of the first EV charging station reservation request and the second EV charging station reservation request” (Sakuma ¶ [0111] In SQ313, in vehicle 1A, the user operates navigation device 40 or mobile terminal 8 to input a charging point that can be paid by the user for receiving allocation of charging reservation quota K presented by quota manager 11. In other words, in vehicle 1A, bidding for charging reservation quota K is made. The signal from vehicle 1A that shows a charging point (a bidding price) is transmitted to quota manager 11. ¶ [0112] Also in vehicle 1B bidding for charging reservation quota K is similarly made (SQ323). The signal from vehicle 1B that shows a charging point (bidding price) is also transmitted to quota manager 11. ¶ [0113] Quota manager 11 inquires of user of vehicle 2 as to whether user of vehicle 2 agree to transfer charging reservation quota K that is a candidate for bidding. Then, when quota manager 11 obtains a transfer agreement from user of vehicle 2, quota manager 11 determines in SQ302 that bidding for charging reservation quota K has been won by vehicle proposing higher charging point (vehicle 1B in Fig.8 example). Then, quota manager 11 allocates charging reservation quota K to vehicle 1B (SQ303). The charging point of vehicle 1B is consumed accordingly. ¶ [0114] As described above, according to second embodiment, when vehicles 1 and 2 request allocation of same charging reservation quota K, charging reservation quota K is allocated to vehicle 1B of the user who indicates his/her intention to pay a higher charging point. In other words, an auction of charging reservation quota K is carried out. This way, charging reservation quota K is allocated to a vehicle that more strongly desires to receive allocation of a charging reservation quota (for example, the vehicle with higher urgency of external charging for the user's convenience). 
Claims 9, 18 Sakuma / Smullin teaches all the limitations in claims 1, 11 above. Furthermore,
                      Sakuma teaches “wherein the location associated with the first EV is received from a global positioning system (GPS) of the first EV” (Sakuma ¶ [0051] Navigation device 40 includes a GPS receiver 41 configured to specify the current location of vehicle 1 based on radio waves from artificial satellites. Navigation device 40 performs various types of navigation processes for vehicle 1 using the location information about the current location of vehicle 1 specified by GPS receiver 41 (GPS information). More specifically, based on the GPS information about vehicle 1 and the road map data stored in the memory (not shown), navigation device 40 calculates a traveling route (expected traveling route or target route) from the current location of vehicle 1 to its destination, and outputs the information about the traveling route to ECU 100).  
-------------------------------------------------------------------------------------------------------------------------------
Claims 20 are rejected under 35 U.S.C. 103 as being unpatentable over: 
    Sakuma in view of Kawano et al, US 20150158393 A1 hereinafter Kawano, in further view of  
    Smullin. As per,
Claim 20 Sakuma similarly teaches “A system for electric vehicle (EV) charging station management, comprising: a memory storing instructions, which when executed by a processor, cause the processor to perform” (Sakuma (¶ [0002], ¶ [0038], ¶ [0054]): 
	- “receiving a first EV charging station reservation request associated with a first 22Atty. Dkt. No. HRA-46063.01 EV at a first time slot” (Sakuma ¶ [0062] 1st sentence: constructing a mechanism by which the charging reservation quota is given and received between vehicle 1 and vehicles 2 to 4, Specifically per,
	            Sakuma ¶ [0088] 1st-3rd sentences in SQ111 vehicle 1 generates charging request. With the charging request, vehicle 1 transmits its current location, destination, state of charge-SOC etc. ¶ [0089] In SQ112, vehicle 1 transmits the user’s desired conditions for charging reservation quota to quota manager 11 such as designated width of charging time zone, the area of designated region of charging location etc. These desired conditions are defined per user's operation each time a request is generated. For example, in Fig.4 and ¶ [0068] 2nd sentence: the user of vehicle 1 desires the charging reservation quota for charging station A in time zone T1, which is reserved by user of vehicle 2, which will be referred to as a charging reservation quota K. ¶ [0069] Vehicle 1 sends a request for charging reservation quota K to quota manager 11 through wireless communication. When quota manager 11 receives a signal from vehicle 1 indicating that charging reservation quota K is requested, quota manager 11 determines whether charging reservation quota K has already been reserved. ¶ [0076] 1st sentence: in Fig.5, the charging point can be set in each time zone per requested amount (demanded amount) of charging reservation quota that the user desires. ¶ [0108] noting a similar example where in Fig.8, a first, vehicle 1A generates a charging request. Then, together with this charging request, current location of vehicle 1A, state of charge SOC, the desired conditions for the user of vehicle 1A about the charging reservation quota are transmitted to quota manager 11 at SQ311 and SQ312)
	- “receiving a second EV charging station reservation request associated with a second EV at a second time slot” (Sakuma ¶ [0062] 1st sentence: constructing a mechanism by which the charging reservation quota is given & received between vehicle 1 & vehicles 2 to 4. For example
Similar to the examples above Sakuma ¶ [0107] 3rd-5th sentences states that each of Vehicles 1A, 1B serve to request allocation of charging reservation quota. The process performed in vehicle 2 that already has charging reservation quota is same as in first embodiment. ¶ [0109] As in vehicle 1B, together with the charging request, the desired conditions for user of vehicle 1B about charging reservation quota are similarly transmitted to quota manager 11, SQ321: request charging, current location, destination and SOC->SQ322. ¶ [0110] 2nd sentence: based on various pieces of info and the desired conditions (i.e. quota at the requested time per Fig.4 and ¶ [0068] 2nd sentence) from vehicle 1B, quota manager 11 extracts a candidate for the charging reservation quota to be presented to vehicle 1B. In this case, it is assumed that the same candidate for the charging reservation quota K is presented to users of vehicles 1A and 1B);
	- “;
 	- “ 
	- “a controller enabling or disabling charging for the first EV based on the first EV charging station reservation” (Sakuma ¶ [0113] and Fig.8 SQ303: change allocation -> SQ324: consume charging point. ¶ [0047] 2nd-3rd sentences during external charging of power storage device 20, a charging connector 32 of charging cable 31 is coupled to inlet 28. Then, the electric power supplied from the charger provided in charging station 5 is supplied to vehicle 1 through charging cable 31. ¶ [0048] Charging relay 26 is electrically connected between power storage device 20 and power conversion device 27. Charging relay 26 is closed and SMR 21 is closed to allow power transfer between inlet 28 & power storage device 20. ¶ [0049] Power conversion device 27 is electrically connected between charging relay 26 and inlet 28. According to command from ECU 100, power conversion device 27 converts electric power supplied from charger into electric power with which power storage device 20 can be charged. power conversion device 27 can also convert the electric power from power storage device 20 into electric power outputted to the outside of vehicle. ¶ [0079] The charger provided in the charging station has a plurality of charging standards. When a charger with relatively high charging capability (the amount of electricity that can be supplied per unit time) (that is, a charger accommodating quick charging) is used, the charging time can be reduced and the greater amount of electricity can be supplied in a certain time period, as compared with the case where a charger with relatively low charging capability (that is, a charger accommodating normal charging) is used. Accordingly, in the case where the charging station accommodating quick charging is designated, the charging point is set to be higher than the case where the charging station accommodating normal charging is designated
“”.
* While *
	Sakuma recognizes at ¶ [0057] 2nd sentence: that the state of charge - SOC of power storage device 20 in vehicle 1 lowers during traveling of vehicle 1, so that vehicle 1 requests a charging reservation quota. Sakuma aims at ¶ [0080] last sentence to reduce the number of vehicles that stop on a road due to running out of electricity.
	Sakuma does not explicitly recite to anticipate: 
	- “monitoring an estimated arrival time associated with the first EV and an estimated arrival time associated with the second EV”;
 	- “updating the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV” as claimed.
* However *
	Kawano in analogous managing vehicle charging at charging stations teaches/ suggests 
	- “monitoring an estimated arrival time associated with the first EV and an estimated arrival time associated with the second EV”	(Kawano ¶ [0044] 1st sentence information collection section 4 collects traffic statuses of roads from an external traffic status detection system 103. ¶ [0048] 2nd sentence: A timing for each EV of a charging schedule is determined taking into account the vehicle info and the traffic status collected by the information collection section 4. For example, at ¶ [0080] 2nd, 5th sentences: the estimated arrival time when EV1 arrives at charging station CS3 is 70 minutes later. the estimated arrival time when EV2 arrives at CS4 is 92 minutes later);
 	- “updating the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV” (Kawano [0080] EV1 was notified of recommendation information indicative of recommendation of utilization of CS3. The estimated arrival time when EV1 arrives at CS3 is 70 minutes later. The estimated value of needed charging time at CS3 is 14 minutes. Also, EV2 was notified of recommendation information indicative of recommendation of utilization of CS4. The estimated arrival time when EV2 arrives at CS4 is 92 minutes later. The estimated value of needed charging time at CS4 is 16 min. ¶ [0100] Another example where EV1 arrives at CS3, with no EV is being charged at CS3. Thus, arrival time a1 of EV1 is same as charging start time s1 for EV1 (point in time: 70). ¶ [0101] Yet, at the time when EV3 is to arrive at CS3 (point in time: 82), EV1 is expected to be still being charged. Thus, arrival time a3 of EV3 (point in time: 82) is different from charging start time s3 for EV3 (point in time: 84). Further, charging start time s3 is same as charging end time e1 for EV1 (point in time: 84). 
¶ [0105] In Fig.14, when EV2 arrives at CS4, no EV is already being charged at the CS4. Thus, arrival time a2 of EV2 is same as charging start time s2 for EV2 (point in time: 92). ¶ [0106] On other hand, at time when EV3 is to arrive at CS4 (point in time: 98), EV2 is expected to be still being charged. Thus, arrival time a3 of EV3 (point in time: 98) is different from charging start time s3 for the EV3 (point in time: 118). ¶ [0053] updating the wait time timetable for each of the charging stations. The charging schedule determination section 5 executes similar procedures until a charging schedule is determined for all EVs. ¶ [0109] When wait time timetable for CS3 in Fig.13 and wait time timetable for CS4 in Fig.14 are created, the charging schedule determination section 53 first compares the maximum wait times in the two wait time timetables with each other to select the CS with the shortest maximum wait time (step S31). ¶ [0110] The maximum wait time in wait time timetable for CS3 depicted in Fig. 13 is 28 at arrival time of EV5. The maximum wait time in wait time timetable for CS4 depicted in Fig.14 is 39 at arrival time of EV4. Thus, CS3 is selected as CS with shortest maximum wait time. ¶ [0111] based on the wait time timetable for CS3, which is the CS selected in S31, the charging schedule determination section 53 selects the EV arrival time corresponding to minimum wait time at CS3 taking recommendation target EVs into account (step S32). The EV arrival time means one of the wait times depicted in the wait time timetables which corresponds to minimum wait time. Similarly, ¶ [0113]: charging schedule determination section 53 selects one of recommendation target EVs included in wait time at the EV arrival time corresponding to minimum wait time selected in S32 that occupies largest portion of wait time. The charging schedule determination section 53 sets the currently selected CS to be a CS scheduled to charge the selected EV (step S33). ¶ [0119] After the recommended charging info for EV3 is determined, charging schedule determination section 53 selects one of charging stations CS3 and CS4 that has shortest maximum wait time. ¶ [0120] The maximum wait time in wait time timetable for the CS3 depicted in Fig.16 is 28 at time of arrival of EV5. The maximum wait time in the wait time timetable for CS4 depicted in Fig.17 is 29 at time of arrival of EV5. Thus, CS3 is selected as a CS with shortest maxim wait time. ¶ [0127] After the recommended charging information for EV3 and EV4 has been determined, the charging schedule determination section 53 selects one of CS3 and CS4 which has shortest maximum wait time. ¶ [0128] The maximum wait time in wait time timetable for CS3 depicted in Fig.18 is 28 at time of arrival of the EV5. The maximum wait time in wait time timetable for CS4 depicted in Fig.19 is 22 at the time of arrival of the EV5. Thus, the charging schedule determination section 53 selects the CS4 as a CS with the shortest maximum wait time. Similarly, ¶ [0097] - ¶ [0104], ¶ [0121], ¶ [0129] for similar examples). 
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified modify Sakuma’s “system” to have included Kawano’s teachings to have provided better and more appropriate charging recommendation by having compared charging schedules for charging stations together, which correspond to combinations of a plurality of EV charging candidates, instead of determining the scheduled charging time only for a single EV (Kawano ¶ [0039], ¶ [0050], ¶ [0161], MPEP 2143 G). Moreover, when many of traveling EVs are recommendation target EVs, the algorithm contains an increased number of choices for charging schedule determination section 5. This increases the possibility of being able to obtain a better charging schedule. Thus, delaying the notification of a recommendation results in the appropriate recommendation (Kawano ¶ [0157], MPEP 2143 G). Kawano would also have provided better adaptability such that when a charging schedule determined based on charging candidates selected under a certain condition would not meet a predetermined criterion, such that a more appropriate charging schedule would be determined for each EV by re-determining a condition for the criterion (Kawano & MPEP 2143 G). Additionally, Kawano would have also allowed for the time of notification of a recommendation to have been delayed to have maximally increased the number of EVs to which a charging station would be recommended, thus effectively increasing the number of choices for a combination of a recommendation target EV and a charging station the utilization of which is to be recommended. Therefore, a more appropriate charging schedule would have been determined for each EV (Kawano ¶ [0161] & MPEP 2143 G).
Further, the claimed invention could have also been viewed as a mere combination of old elements in similar managing charging at charging stations field of endeavor. In such combination each element merely would have performed same time or location monitoring and reservation updating function as it did separately. Thus, of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements evidenced by Sakuma in view of Kawano, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).
	   Sakuma / Kawano still teach arrival or attendance for first and second EV. However,
               Sakuma/ Kawano as combination does not recite: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on historical on-time EV charging station reservation attendance for the first EV and the second EV”.
	Smullin however in analogous art of managing EV charging reservations teaches or suggests: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on historical on-time EV charging station reservation attendance for the first EV and the second EV” (Smullin ¶ [0033] last sentence: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”. An example of such demand and usage patterns is disclosed by Smullin at ¶ [0094], ¶ [0096] as the on-time check-in at the charging station. In fact, Smullin recognized right from onset, at Smullin ¶ [0004] that “first-come, first-served usage model is inadequate to ensuring charging station availability for EV drivers. Moreover, for these individuals who own or provide charging stations to maximally benefit from this resource, an array of charging stations must be managed in a way that maximizes their profitable usage, yet is easy for EV drivers, and has enforceable restrictions that prevent abuse. Conventional EV charging station solutions fail to sufficiently address these concerns. For example, Smullin cites at ¶ [0016], a charging system that “includes a parked car number detecting unit configured to determine the priority by which one of two vehicle groups is preferentially charged”. Most importantly, Smullin ¶ [0091] improves the reservation or scheduling algorithm by including the “earliest deadline” but also recognizes that “until an EV 11 is actively being charged, the charging can be rescheduled within the given reservation”, as examples of priority restrictions among EVs. This is why Smullin proposes at ¶ [0033] last sentence that: “The system could automatically set the parking restrictions based on demand, as reflected, for instance, by requests for parking reservations, or by past usage patterns”, such as on time check-in at the charging station as exemplified by Smullin at ¶ [0094], to satisfy the goal of maximizing usage and preventing abuse as initially indicated by Smullin at ¶ [0004] last sentence).    
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Sakuma / Kawano “system”  to have included Smullin’s teachings to have provided several advantages over conventional approaches to EV charging infrastructure management. First, by aggregating reservations across interchangeable dual use parking spaces, short time gaps in parking space usage would have been consolidated, which would have reduced fragmentation and would have raised the overall level of parking space occupancy. Interchangeable dual use parking reservations would have required less equipment, as one parking meter per parking space is no longer necessary. As well, offering charging to EVs through a pooled parking approach would have better utilized a scarce resource subject to unpredictable demand. EV drivers would have gained predictability in access to charging facilities, which would have encouraged use of their vehicles and can contribute to lowering fossil fuel dependency and pollution. Finally, interleaving parking and charging through a shared infrastructure would have maximized resource utilization, as each parking space would have served dual uses that over time result in an overall usage level better than would be obtained by dedicated parking or charging alone (Smullin ¶ [0020] & MPEP 2143 G, F). In addition, managing parking and EV-charging would have allowed the drivers of EVs to charge their EV at same time that they would have done some other activity that typically would have entailed parking, like working, shopping, traveling, playing, and so on. Moreover, dual use parking spaces, that is, parking spaces that are capable of charging an EV and usable for parking, would not sit idle, as an unused resource (Smullin ¶ [0021] & MPEP 2143 G, F).  The predictability of such modification would have been corroborated by the broad level of skill of one of ordinary sills in the art as further articulated by Smullin at ¶ [0022], ¶ [0097].  Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar managing EV charging reservations field of endeavor. In such combination each element merely would have performed same analytical, organizational or managerial (i.e. prioritizing) function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given existing technical ability to combine the elements as evidenced by Sakuma / Kawano  in further view of Smullin, the to be combined elements would have fitted together, like pieces of a puzzle, in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that, the results of the combination were predictable (MPEP 2143 A).
-------------------------------------------------------------------------------------------------------------------------------
Claims 2-4,7,8,12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over 
	          Sakuma / Smullin as applied to claims 1, 11 above, in view of Kawano. As per, 
Claims 2, 12 Sakuma teaches all the limitations in claims 1, 11 above. 
	          Sakuma further recognizes at ¶ [0057] 2nd sentence: that the state of charge - SOC of power storage device 20 in vehicle 1 lowers during traveling of vehicle 1, so that vehicle 1 requests a charging reservation quota. Indeed, Sakuma aims at ¶ [0080] last sentence to reduce the number of vehicles that stop on a road due to running out of electricity. However,
                      Sakuma / Smullin does not explicitly recite to anticipate: “wherein the processor”: 
			- “monitors an estimated arrival time associated with the first EV and an estimated arrival time associated with the second EV” 
			- “updates the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV” ads claimed. Nevertheless,
	         Kawano in analogous managing charging at stations teaches / suggests:
			- “monitors an estimated arrival time associated with the first EV and an estimated arrival time associated with the second EV” (Kawano ¶ [0044] 1st sentence information collection section 4 collects traffic statuses of roads from external traffic status detection system 103. ¶ [0048] 2nd sentence: A timing for each EV of a charging schedule is determined taking into account vehicle info and traffic status collected by information collection section 4. For example, at ¶ [0080] 2nd, 5th sentences: the estimated arrival time when EV1 arrives at charging station CS3 is 70 minutes later. the estimated arrival time when EV2 arrives at CS4 is 92 minutes later); and 
			- “updates the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV” (Kawano [0080] EV1 was notified of recommendation information indicative of recommendation of utilization of CS3. The estimated arrival time when EV1 arrives at CS3 is 70 minutes later. The estimated value of needed charging time at CS3 is 14 minutes. Also, EV2 was notified of recommendation information indicative of recommendation of utilization of CS4. The estimated arrival time when EV2 arrives at CS4 is 92 minutes later. The estimated value of needed charging time at CS4 is 16 min. ¶ [0100] other example where EV1 arrives at CS3, with no EV is being charged at CS3. Thus, arrival time a1 of EV1 is same as charging start time s1 for EV1 (point in time: 70). ¶ [0101] Yet, at the time when EV3 is to arrive at CS3 (point in time: 82), EV1 is expected to be still being charged. Thus, arrival time a3 of EV3 (point in time: 82) is different from charging start time s3 for EV3 (point in time: 84). Further, charging start time s3 is same as charging end time e1 for EV1 (point in time: 84). ¶ [0105] In Fig.14, when EV2 arrives at CS4, no EV is already being charged at the CS4. Thus, arrival time a2 of EV2 is same as charging start time s2 for EV2 (point in time: 92). ¶ [0106] On other hand, at time when EV3 is to arrive at CS4 (point in time: 98), EV2 is expected to be still being charged. Thus, arrival time a3 of EV3 (point in time: 98) is different from charging start time s3 for EV3 (point in time: 118). ¶ [0053] updating wait time timetable for each of charging stations. The charging schedule determination section 5 executes similar procedures until a charging schedule is determined for all EVs. See ¶ [0097] - ¶ [0104] for similar examples).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have further modified Sakuma/ Smullin’s “system”/”method” to have included Kawano’s teachings to have provided better and more appropriate charging recommendation by comparing charging schedules for charging stations together, which would have corresponded to combinations of a plurality of EV charging candidates, instead of determining the scheduled charging time only for a single EV (Kawano ¶ [0039], [0050], [0161], MPEP 2143 G). For example, when many of traveling EVs would be recommendation for the target EVs, the algorithm would have contained an increased number of choices for charging schedule determination section 5 to increase the possibility of being able to obtain better charging schedule (Kawano ¶ [0157], MPEP 2143 G). Kawano would have also provided better adaptability such that when a charging schedule determined based on charging candidates selected under a certain condition would not meet predetermined criterion, a more appropriate charging schedule would have been determined for each EV by re-determining a condition for the criterion (Kawano & MPEP 2143 G). Kawano would also have allowed for a notification recommendation time to have been delayed to have maximally increased the number of EVs to which a charging station would be recommended, thus effectively increasing the number of choices for a combination of a recommendation target EV and a charging station the utilization of which is to be recommended. Thus, a more appropriate charging schedule would have been determined for each EV (Kawano ¶ [0161] & MPEP 2143 G). 
Further, the claimed invention could have also been viewed as a mere combination of old elements in similar managing charging stations field of endeavor. In such combination each element would have merely performed same time or location monitoring and reservation updating function as it did separately. Thus, of ordinary skill would have recognized that, given existing technical ability to combine the elements as evidenced by Sakuma/Smullin in view of Kawano, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the combination’s results would have been predictable (MPEP 2143 A).
Claims 3, 13 Sakuma / Smullin / Kawano teaches all the limitations at claims 2, 12. 
	          Sakuma ¶ [0081] prioritizes charging among different electric vehicles on urgency but does not explicitly recite: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV”. Yet,
	          Kawano in analogous managing charging at charging stations teaches / suggests:
“wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on the estimated arrival time associated with the first EV and the estimated arrival time associated with the second EV” (Kawano ¶ [0109] When the wait time timetable for CS3 in Fig.13 and the wait time timetable for CS4 in Fig.14 are created, the charging schedule determination section 53 first compares the maximum wait times in 2 two wait time timetables with each other to select the CS with shortest maximum wait time (step S31). ¶ [0110] The maximum wait time in the wait time timetable for CS3 depicted in Fig.13 is 28 at the arrival time of the EV5. The maximum wait time in the wait time timetable for the CS4 depicted in Fig.14 is 39 at arrival time of EV4. Thus, CS3 is selected as the CS with the shortest maximum wait time. Similarly, ¶ [0120] The maximum wait time in the wait time timetable for CS3 depicted in Fig.16 is 28 at time of arrival of the EV5. The maximum wait time in the wait time timetable for CS4 depicted in Fig.17 is 29 at time of arrival of EV5. Thus, the CS3 is selected as a CS with shortest maximum wait time. Similarly, ¶ [0128] The maximum wait time in the wait time timetable for the CS3 depicted in FIG. 18 is 28 at the time of arrival of the EV5. The maximum wait time in the wait time timetable for the CS4 depicted in FIG. 19 is 22 at the time of arrival of the EV5. Thus, the charging schedule determination section 53 selects the CS4 as a CS with the shortest maximum wait time).
	Rationales to modify/combine Sakuma / Smullin / Kawano are above and reincorporated.
Claims 4, 14 Sakuma teaches all the limitations at claims 1, 11.
	          Sakuma ¶ [0880- ¶ [0081] prioritizes charging among different electric vehicles based on urgency according to the remaining state of charge SOC of the electric vehicles to reduce number of vehicles that stop on a road due to running out of electricity. However,  
                      Sakuma / Smullin does not explicitly recite to anticipate: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on the location of the first EV and the location of the second EV” as claimed.  However, 
                     Kawano in analogous managing charging at stations teaches/suggests: “wherein the processor prioritizes the first EV charging station reservation and the second EV charging station reservation based on the location of the first EV and the location of the second EV”.  
	(Kawano Fig.25 and ¶ [0060] On expressway depicted in Fig. 2, interchanges as ICs are installed in order of IC1 to IC6 in a traveling direction; interchange IC1 is closest to the EV and interchange IC6 is farthest from the EV. Charging stations CS1 to CS5 are installed between the interchanges. The ICs and CSs are installed in order of IC1, CS1, IC2, CS2, IC3, CS3, IC4, CS4, IC5, CS5, and IC6 in the traveling direction; IC1 is closest to the EV, and IC6 is farthest from the EV. ¶ [0071] last 2 sentences: various recommendation criteria are possible. For example, the recommendation criteria are reasonably determined based on the viewpoint that the battery should not be exhausted before the charging station is reached. [0072] 1st sentence: In this example the recommendation criterion is charging stations that are farthest and 2nd farthest from current location and for which a battery remaining level of at least 5% is maintained until the charging stations are reached. ¶ [0150] Fig. 26 depicts an example of a charging schedule reported as a recommendation, in a table form. ¶ [0151] EV1, arrival time of 24 minutes at CS2, EV2, arrival time of 54 minutes later at CS3). 
	Rationales to modify/combine Sakuma / Smullin / Kawano are above and reincorporated.
Claims 7, 17 Sakuma / Smullin teaches all the limitations at claims 1, 11.
          Sakuma ¶ [0034] 2nd sentence still recites number of vehicles is not particularly limited. Yet,
          Sakuma / Smullin does not go as far to explicitly recite: “wherein the processor prioritizes the first EV charging station reservation and a third EV based on the location of the first EV, a location of the third EV, and an estimated arrival time associated with the first EV” as claimed. 
          Kawano in analogous managing charging at charging stations teaches/suggests:
“wherein the processor prioritizes the first EV charging station reservation and a third EV based on the location of the first EV, a location of the third EV, and an estimated arrival time associated with the first EV” (Kawano ¶ [0100] In Fig.13, when EV1 arrives at CS3, no EV is being charged at CS3. Thus, arrival time a1 of EV1 is same as charging start time s1 for EV1 (point in time: 70). ¶ [0101] Furthermore, at the time when EV3 is to arrive at CS3 (point in time: 82), EV1 is still being charged. Thus, arrival time a3 of EV3 (point in time: 82) is different from charging start time s3 for EV3 (point in time: 84). Furthermore, the charging start time s3 is the same as the charging end time e1 for the EV1 (point in time: 84). ¶ [0112] The EV arrival times corresponding to the wait times at CS3 are s3 (wait time: 14, point in time 70), a3 (wait time: 15, point in time 70), a4 (wait time: 21, point in time 88), and a5 (wait time: 28, point in time 96). Yet, only EV1, is related to the point in time s1, and thus, the charging schedule determination section 53 excludes the point in time s1 and selects a3 as the EV arrival time. ¶ [0113] Then, the charging schedule determination section 53 selects one of the recommendation target EVs included in the wait time at the EV arrival time corresponding to the minimum wait time selected in S32 that occupies the largest portion of the wait time. The charging schedule determination section 53 sets the currently selected CS to be a CS scheduled to charge the selected EV - step S33).
	Rationales to modify/combine Sakuma / Smullin / Kawano are above and reincorporated.
Claim 8 Sakuma / Smullin / Kawano teaches all the limitations at claims 7.
              Sakuma / Smullin does not explicitly recite: “wherein the third EV has no associated EV charging station reservation request” as claimed.
	   Kawano in analogous managing charging at charging stations teaches/suggests: “wherein the third EV has no associated EV charging station reservation request” (Kawano ¶ [0116] the charging schedule determination section 53 deletes the charging schedules for EV3).
	Rationales to modify/combine Sakuma / Smullin / Kawano are above and reincorporated.
---------------------------------------------------------------------------------------------------------------------
Claims 10, 19 are rejected under 35 U.S.C. 103 as being unpatentable over: 
	            Sakuma / Smullin as applied to claims 1, 11 above, in view of
                       Gadh et al, US 20130179061 A1 hereinafter Gadh. As per, 
Claims 10, 19 Sakuma teaches all the limitations at claims 1, 11. Furthermore,
                        Sakuma still discloses at Fig. 1 & ¶ [0050] - ¶ [0051] a Navigation device 40 of the vehicle 1 which includes a GPS receiver 41, and although disclosing a separate mobile terminal i.e. smartphone 8 at Fig.1 and ¶[0035] last sentence, ¶[0039] last sentence, ¶[0053] last sentence, ¶ [0054] last sentence etc. Yet, he is mute as to the GPS being “of” the “mobile device”. 
	          Smullin mid-¶ [0035] discloses a GPS device, a mobile phone, or other similar onboard or vehicle-mounted devices, but such device provides information relating to the parking service not necessarily related to the location of the vehicle itself. Therefore, 
 		Sakuma / Smullin does not explicitly teach:
	- “wherein the location associated with the first EV is received from a global positioning system (GPS) of a mobile device communicatively coupled with the first EV”.
	Rather than relying on inherency that contemporary mobile smartphones have GPS,
		Gadh is relied by Examiner as analogous charging management to teach / suggest
	- “wherein the location associated with the first EV is received from a global positioning system (GPS) of a mobile device communicatively coupled with the first EV” (Gadh ¶ [0098] since smart phone 402 may be outside direct reception range of nearby charging station 406, server 410 may push 412 the info on real time basis based on location of EV monitored by smart phone 402 & cost of charging at that location. Such data connection would require info regarding location of smart phone 402, from global positioning system (GPS) hardware on smart phone 402).
It would have been obvious to one skilled in the art, before the effective filling date of the claimed invention, to have modified Sakuma / Smullin “system” / “method” to have clearly included evidence for “the location associated with the first EV is received from a global positioning system (GPS) of a mobile device communicatively coupled with the first EV” in further view of Gadh’s in order to have allowed more effective communications in situations where the smart phone 402 would have been outside the direct reception range of a nearby charging station 406 but well within the range of the GPS signals (Gadh ¶ [0098] & MPEP 2143 G). The predictability of such modification would have been further corroborated by the broad level of skill of one of ordinary skills in the art as further articulated by Gadh at ¶ [0373].
Further, the claimed invention could have also been viewed as a mere combination of old elements in a similar charging management field of endeavor. In such combination each element merely would have performed same location monitoring function as it did separately. Thus, one of ordinary skill in the art would have recognized that, given the existing technical ability to combine the elements as evidenced by Sakuma / Smullin in further view of Gadh, the to be combined elements would have fitted together, like pieces of a puzzle in a logical, complementary, technologically feasible and economically desirable manner. Thus, it would have been reasoned that the results of the combination would have been predictable (MPEP 2143 A).	
-------------------------------------------------------------------------------------------------------------------------------
Conclusion
Following art is made of record and considered pertinent to Applicant’s disclosure:
Charge controller, wikipedia, archives org, Apr 26, 2019 disclosing conventional charge controllers
EP 2887016 A1 teaching charging management system
US 20140184170 A1 teaching Management of electric power demand in electric vehicle charging stations
US 20150286965 A1 ¶ [0118] Next, calculation is made for time necessary to complete charging of the vehicle 100 at the charger 300 from the start of charging, as predicted charging time (step S702). At this time, a simple calculation may be made based on the charging capability of the charger 300 and the charging power amount which the user desires, or calculation may be made by referencing charging history information held in the charging history information storage unit 203 regarding the amount of time that has been necessary in the past for the same or a similar vehicle 100 to charge at the same or a similar charger 300.
US 20160334234 A1 teaching at Fig.4 and ¶ [0039] “charging event action system 150 may automatically register an electric vehicle with a station that can provide a suitable charging event based on a history of charging events for the vehicle. Fig.4 is a flow diagram illustrating a method 400 for selecting a charging station to charge an electric vehicle based on previous charging events associated with the electric vehicle or other vehicles”
US 20150298565 A1 hereinafter Iwamura teaching at Fig.9 step S29: calculate EV travel time and remaining amount of power -> S30: Select EV to be guided -> Has determination been made on all EVs? -> Yes -> S32: Search for path to charging station. Specifically, ¶ [0173] the charging station use history and the power use history are stored in charging station use history DB 218 and power history DB 219. Thus, the data trend analysis unit 208 uses the pieces of data to predict the future use frequency and the future power consumption (total charge amount to the EVs). ¶ [0176] A description is given with reference to FIG. 8. The data search unit 206 searches the charging station use evaluation unit 156 for today's use frequency transition, and also searches the charging station history DB 218 for the statistical data on the charging station use frequency at the same time of the year (S18). The sensor data management unit 202 stores the search results in the data management secondary memory 205. ¶ [0173] The charging station use history and the power use history are stored in the charging station use history DB 218 and the power history DB 219. Thus, the data trend analysis unit 208 uses the pieces of data to predict the future use frequency and the future power consumption (total charge amount to the EVs).
[0097] The data trend analysis unit 208 serves as a function of analyzing data trend. The data trend analysis unit 208 analyzes the use frequency of the charging station, predicts the use of the charging station in the future from the past use history, and predicts the power consumption by using the weather information and the power use history. ¶ [0127] 1st-2nd sentences: A power supply calculation unit 164 performs a calculation to determine whether the amount of power consumed by each of the charging stations and the amount of power supplied to the charging station is balanced. In other words, the power supply calculation unit 164 refers to the power consumption of the charging station and the past use history of the charging station to predict whether the power consumption of the charging station exceeds the amount of power supplied from the grid. ¶ [0172] The data analysis unit 207 acquires weather data history stored in the weather history DB 220 through the data search unit 206 and the like (S17). The data trend analysis unit 208 in the data analysis unit 207 analyzes the change in the use frequency of the charging station and the regional power consumption based on the weather data history. Furthermore, the data trend analysis unit 208 predicts the use and the required amount of power of the charging station in the future, from the past use history and the past power use history.
 [0315] The regional power control application system 160 predicts power demand in the managed region (S61). The power data search unit 163 searches the history data of the power demand stored in the power data memory 168 for the history data indicating the similar power demand trend. The power supply calculation unit 164 obtains the speed of the power change based on the history data of the power demand thus found, and calculates the change value of the power demand relative to the current power change. The change value of the power demand can be calculated by calculating the change amount after the time change Δt based on the change speed obtained from the history data of the power demand, and by adding the change amount to the value of the current power demand. The regional power control application system 160 predicts the change in the power demand for each of a plurality of regions set by dividing the managed region.¶ [0318] Next, the charging station data management unit 152 in the charging station use application system 150 searches for a use frequency history stored in the charging station use data memory 158 (S64). ¶ [0319] The charging station use evaluation unit 156 determines whether to increase or decrease charging stations based on the use frequency history of the charging stations and power demand prediction results under predetermined policies (S64). Examples of the policies are listed below.
US 20110224900 A1 reciting at ¶ [0088] last sentence: the charging station with the lowest charging service fee or a charging station indicated in the previous record to be a frequently patronized charging station may be selected as the recommended charging station.
US 20100094496 A1 reciting at ¶ [0182] The energy-aware navigation module 332 then selects (618) a new suitable battery service station that is within the theoretical maximum range of the previously selected battery service station and on a route to the destination. As discussed above, the energy-aware navigation module 332 may select the new suitable battery service station based on the profile 352 (e.g., including user preferences, driving history of the user, previous battery service stations used by the user, etc.) and/or a battery service station specified by the user. In some embodiments, the energy-aware navigation module 332 allows the user to select a suitable battery service station.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication should be directed to OCTAVIAN ROTARU at telephone number 571.270.7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PATRICIA H MUNSON, can be reached on (571)270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Octavian Rotaru/
Primary Examiner, Art Unit 3624
	October 18th, 2022 








    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);
        2 Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016)
        Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).
        3 FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016)
        4 Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1370-71, 115 USPQ2d 1636, 1642 (Fed. Cir. 2015)
        5 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93
        6 Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016)
        7 Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 
        8 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
        9 OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93 v. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93;
        10 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).
        11 Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015).